UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from/to 000-50327 (Commission File Number) iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 93-1214598 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3800 Bridge Parkway Redwood Shores, California 94065 (Address of principal executive offices, including zip code) (650) 232-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer. or a non-accelerated filer. See thedefinitions of “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated filero Accelerated filerR Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, as of July 31, 2008 was 62,736,284. iPASS INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 TABLE OF CONTENTS Part I. Financial Information: Item 1. Financial Statements 3 a) Condensed Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 3 b) Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2008 and 2007 4 c) Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2008 and 2007 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 Item 4T. Controls and Procedures 27 Part II. Other Information: Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 6. Exhibits 30 SIGNATURE 31 EXHIBIT INDEX 32 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) June 30, 2008 December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 52,130 $ 70,907 Short-term investments 17,564 4,258 Accounts receivable, net of allowance for doubtful accounts of $875 and $2,792, respectively 37,911 35,938 Prepaid expenses and other current assets 6,888 7,116 Deferred income tax assets 575 575 Total current assets 115,068 118,794 Property and equipment, net of accumulated depreciation of $32,658 and $41,435, respectively 9,739 9,272 Other assets 6,305 4,876 Acquired intangible assets, net 7,404 9,504 Goodwill 79,543 79,543 Total assets $ 218,059 $ 221,989 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 19,152 $ 15,923 Accrued liabilities 13,236 15,788 Deferred revenue — short-term 5,749 6,606 Total current liabilities 38,137 38,317 Deferred tax liability — long-term 575 575 Deferred revenue — long-term 1,723 949 Other long-term liabilities 644 1,040 Total liabilities 41,079 40,881 Stockholders’ equity: Common stock 63 62 Additional paid-in capital 240,421 241,703 Accumulated other comprehensive income(loss) (14 ) 15 Accumulated deficit (63,490 ) (60,672 ) Total stockholders’equity 176,980 181,108 Total liabilities and stockholders’ equity $ 218,059 $ 221,989 See Accompanying Notes to the Condensed Consolidated Financial Statements 3 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenues $ 48,616 $ 47,597 $ 96,728 $ 94,485 Operating expenses (1): Network access 20,941 17,273 41,441 33,543 Network operations 8,725 8,783 17,399 16,981 Research and development 3,988 5,438 8,443 10,895 Sales and marketing 10,371 13,868 20,680 27,294 General and administrative 5,805 5,059 11,124 10,818 Restructuring charges 26 (169 ) 30 (152 ) Amortization of intangibles 1,050 1,050 2,100 2,100 Total operating expenses 50,906 51,302 101,217 101,479 Operating loss (2,290 ) (3,705 ) (4,489 ) (6,994 ) Interestincome and other, net 367 851 956 1,600 Loss before income taxes (1,923 ) (2,854 ) (3,533 ) (5,394 ) Benefit from income taxes (478 ) (541 ) (715 ) (2,623 ) Net loss $ (1,445 ) $ (2,313 ) $ (2,818 ) $ (2,771 ) Net loss per share, basic and diluted: $ (0.02 ) $ (0.04 ) $ (0.05 ) $ (0.04 ) Number of shares used in per share calculations: 61,539,722 63,097,688 61,305,563 63,333,332 (1)Stock-based compensation is included in the following expense line items: Network operations $ 285 $ 258 $ 558 $ 393 Research and development 41 327 230 601 Sales and marketing (176 ) 527 161 769 General and administrative 941 655 1,487 1,201 See Accompanying Notes to the Condensed Consolidated Financial Statements 4 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net loss $ (2,818 ) $ (2,771 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Amortization of stock-based compensation for employees 2,436 2,963 Amortization of acquired intangibles 2,100 2,100 Depreciation and amortization 2,930 2,612 Deferred income tax — (832 ) Provision for doubtful accounts (114 ) (407 ) Realized loss on investments (29 ) — Changes in operating assets and liabilities: Accounts receivable (1,859 ) (2,750 ) Prepaid expenses and other current assets 228 (1,645 ) Other assets (1,007 ) 80 Accounts payable 3,229 1,071 Accrued liabilities (2,982 ) (4,456 ) Deferred revenues (192 ) — Other liabilities (396 ) (48 ) Net cash provided by (used in) operating activities 1,526 (4,083 ) Cash flows from investing activities: Purchases of short-term investments (137,287 ) (238,957 ) Maturities of short-term investments 123,969 281,265 Restricted cash pledged for letter of credit (422 ) (1,010 ) Purchases of property and equipment (3,385 ) (2,629 ) Net cash provided by (used in) investing activities (17,125 ) 38,669 Cash flows from financing activities: Proceeds from issuance of common stock 494 1,673 Cash used in repurchase of common stock (3,672 ) (12,055 ) Net cash used in financing activities (3,178 ) (10,382 ) Net increase (decrease) in cash and cash equivalents (18,777 ) 24,204 Cash and cash equivalents at beginning of period 70,907 15,492 Cash and cash equivalents at end of period $ 52,130 $ 39,696 See Accompanying Notes to the Condensed Consolidated Financial Statements 5 iPASS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying financial data has been prepared by iPass Inc. (the “Company” or “iPass”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. The December 31, 2007 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.
